Citation Nr: 0736886	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
29, 1988 to June 8, 1988 and from July 7, 1991 to October 31, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.

The Board rendered a decision on the claim in May 2004.  
However, that decision was vacated by the United States Court 
of Appeals for Veterans Claims (Court) in September 2006.  
The Court remanded the case to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has argued that he sustained a head injury in a 
parachute jump at Ft. Benning, Georgia, in 1989, resulting in 
a psychiatric disability.  A service record notes that the 
appellant made 5 jumps in August 1989.  In September 2006, 
the Court, citing 38 C.F.R. § 3.159, noted that VA had not 
attempted to obtain service records from Ft. Benning, 
Georgia, and indicated that the Board erred in failing to 
seek service records originating from Ft. Benning, Georgia in 
1989.  It remanded the case to the Board to correct such 
error.

Additional evidence has been received since the Board's May 
2004 decision.  This evidence should be considered by the 
RO/AMC on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter 
notifying him about (1) the information 
and evidence not of record that is 
necessary to substantiate his claim for 
service connection; (2) the information 
and evidence that VA will seek to 
obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Make arrangements to obtain the 
appellant's complete service medical 
records, including all clinical and 
hospitalization records.  A specific 
request should be made for any records 
of treatment at Ft. Benning, Georgia, 
dated in August 1989.  

The appellant's complete service 
personnel records should also be 
obtained, including any jump logs and 
records relating to his failure to 
complete an Officer Basic Course.  

These records should be requested from 
the National Personnel Records Center, 
as well as any other appropriate 
sources.

3.  Thereafter, readjudicate the 
appellant's claim in light of all 
evidence added to the record since the 
December 2003 supplemental statement of 
the case.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

